Citation Nr: 0812341	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1, 1963 to May 9, 
1967, with subsequent service in the National Guard and Air 
Force Reserves in the late 1970's and 1980's.

Procedural history

These matters are before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 and October 2004 decisions 
by the Department of veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO).  The October 2002 decision determined 
that new and material evidence had not been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.  The October 2004 
decision denied entitlement to service connection for PTSD.

In February 2005, the Board remanded the back disability 
issue for further development.  A supplemental statement of 
the case was issued in May 2007 by the VA Appeals Management 
Center (AMC) which continued the denials of the application 
to reopen the claim of service connection for residuals of a 
back injury, and of service connection for PTSD.  

The veteran and his wife testified at a Travel Board hearing 
held during January 2008 at the RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's claims folder.  



The issues of entitlement to service connection for residuals 
of a back injury and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In its February 2005 decision, the Board granted service 
connection for epididymitis.  In June 2006, the AMC assigned 
a noncompensable disability rating, effective May 10, 2002.  
Also in February 2005, the Board remanded the issue of 
entitlement to service connection for a left hand injury.  In 
its  June 2006 decision, the AMC granted service connection 
for residuals of a chip fracture, middle phalanx, left (non-
dominant) middle finger with a 10 percent disability rating 
assigned from May 10, 2002.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In an August 2007 rating decision, the RO denied service 
connection for a bilateral foot condition, and for kidney and 
pancreas mass.  To the Board's knowledge, the veteran did not 
file a notice of disagreement (NOD).  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA]. 

Therefore, those issues have been resolved, and they will be 
discussed no further herein.  The only issues which are 
currently in appellate status are the two issues listed on 
the first page.




FINDINGS OF FACT

1.  By a June 1991 rating decision, the RO denied service 
connection for a back disorder.  In a November 1997 rating 
decision, the RO found that new and material evidence had not 
been received to warrant reopening of the prior denied claim 
of service connection for a back condition.

2.  Evidence received subsequent to the November 1997 RO 
decision relates to unestablished facts necessary to 
substantiate the claim of service connection for residuals of 
a back injury.


CONCLUSIONS OF LAW

1.  The November 1997 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the November 1997 RO decision is 
new and material, and the claim of entitlement to service 
connection for residuals of a back injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a back injury.

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.  

As is discussed elsewhere in this decision, although the 
Board has determined to reopen the issue of the veteran's 
entitlement to service connection residuals of a back injury, 
both claims of service connection for residuals of a back 
injury and for PTSD are being remanded for further 
development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for residuals of a back injury. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this issue in February 2005.  In pertinent part, the Board 
instructed the agency of original jurisdiction (AOJ) to send 
the veteran a letter that informed him of the need for new 
and material evidence in order to reopen his prior denied 
claim of service connection for residuals of a back injury, 
to request the veteran to provide any evidence in his 
possession that pertained to his claim to reopen service 
connection;  and to make further inquiry of the National 
Personnel Records Center (NPRC) to ensure that all service 
medical records that could be found were obtained.  The AOJ 
was to readjudicate the claim.  

The required notice letter and request to provide records was 
sent to the veteran by the AMC in April 2005.  In an April 
2005 reply, the veteran identified all VA medical facilities 
where he had been treated for his claimed disabilities.  The 
additional request for SMRs was sent by the AMC to NPRC in 
March 2005.  In a February 2007 reply, the NPRC stated that 
it had no other service medical records on file.  The AMC 
readjudicated the claim in a May 2007 supplemental statement 
of the case (SSOC).  

Thus, all the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal relating to the veteran's application to reopen a 
prior denied claim of service connection for residuals of a 
back injury, and for reasons expressed immediately below 
finds that the development of this issue has not proceeded in 
accordance with the provisions of the law and regulations, 
thus requiring some additional VCAA development by way of 
remand.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim to reopen in letters sent 
in August 2002 and April 2005, which were specifically 
intended to address the requirements of the VCAA.  In the 
August 2002 letter and the April 2005 letter, the RO advised 
the veteran of what the evidence must show to establish 
service connection in general and service connection for a 
back injury in particular.

Moreover, the April 2005 VCAA letter informed the veteran of 
the need to submit new and material evidence to reopen the 
previously-denied claim of service connection for a back 
condition.  The April 2005 VCAA letter specifically informed 
the veteran as to what would constitute both "new" and 
"material" evidence.  
This advisement satisfied the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that claimants 
must be specifically informed of what is required to reopen 
their previously-denied claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the August 2002 and April 2005 
letters to submit VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

In the August 2002 and April 2005 VCAA letters, the veteran 
was notified that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, such as 
medical records, employment records, and records from Federal 
agencies.  In that letter, the veteran was also advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, and VA 
medical centers (including private facilities where VA 
authorized treatment).  The veteran was also informed that VA 
make reasonable efforts on his behalf to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.

In the August 2002 VCAA letter, the RO advised the veteran 
that he could obtain and submit any evidence himself.  In the 
April 2005 VCAA letter, in pertinent part, the veteran was 
specifically told to send any evidence in his possession that 
pertained to his claim to reopen service connection for 
residuals of a back injury.  These requests are unlimited and 
open ended; that is, they can reasonably be read to encompass 
any and all evidence in the veteran's possession.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in October 
2002, after the August 2002 VCAA letter.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As to the application to reopen the claim of service 
connection for residuals of a back injury, elements (1) and 
(2), veteran status and existence of a disability are not at 
issue.  Element (3), relationship to service is in dispute 
and was addressed by the VCAA letters described above.  
Because the Board's February 2005 remand occurred prior to 
the 2006 Dingess decision, supra, the April 2005 VCAA letter 
did not address elements (4) and (5).

As for the timing of the VCAA notice, especially with regard 
to notice of the need for new and material evidence, the AMC 
sent a letter to the veteran in April 2005 in response to the 
Board's remand instructions.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to the Kent requirements.

Additionally, in light of the Board's decision below to 
reopen the veteran's claim of service connection for 
residuals of a back injury, the remand of the issue will 
require further VCAA notice, to include notice of Dingess 
elements (4) and (5).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

As noted above, VA's duty to assist does not attach to the 
residuals of back injury claim until such time as it 
reopened.  In light of the Board's decision to reopen the 
veteran's claim of service connection for residuals of a back 
injury, as further discussed in the remand below, the Board 
finds that further development of the veteran's claim is 
necessary.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's current 
claim to reopen was initiated in May 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2007).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for a back disability with the RO in Atlanta, 
Georgia in June 1990.  In his claim, the veteran stated that 
he sustained a back injury in October 1984 (while on active 
duty for training with the National Guard), and that he was 
treated at the VAMC in Dublin, Georgia.  That claim was 
denied by the RO in June 1991.  The veteran was notified of 
the decision and provided his appellate rights in a cover 
letter to the decision.  He did not appeal that denial, and 
that denial is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

In May 1997, the veteran filed to reopen the prior denied 
claim of service connection for a back condition, and he 
asked that his claims file be transferred to the Waco RO.  In 
a November 1997 rating decision, the Waco RO determined that 
new and material evidence had not been received to warrant 
reopening of the prior June 1991 denial decision.    

The "old" evidence

The evidence of record at the time of the final RO decision 
in November 1997 
included  treatment records from the Tallahassee VA 
Outpatient Clinic which showed complaints, diagnoses, and 
treatment for, back pain.  An October 1996 magnetic imaging 
study (MRI) showed a bulge at L5-S1 with evidence of spinal 
stenosis.  The diagnostic impression was chronic back pain.

Medical records from the National Guard were obtained for the 
period from January 1978 to September 1988.  Those records, 
which were not complete, did not refer to a back injury.
  
The November 1997 decision

In the November 1997 rating decision, the RO denied the 
veteran's claim because while treatment records from the 
Tallahassee VA Outpatient Treatment Center show the existence 
of a back disability, the evidence did not show a back injury 
that occurred in service or while on active duty for training 
(ACDUTRA). 

The veteran was informed of that decision and of his appeal 
rights via a letter from the RO dated November 13, 1997.  He 
did not appeal.  This is the last final decision on the issue 
of a back condition in the record.

As a practical matter, no relevant evidence was received from 
1997 to May 2002, when the veteran filed his current claim to 
reopen.  

The veteran filed his current application to reopen his claim 
of service connection for residuals of a back injury in May 
2002.  The RO denied reopening in its October 2002 decision, 
which the veteran appealed.  Additional evidence which has 
been received since November 1997 will be discussed below.



Analysis

In his May 2002 application to reopen, and in his January 
2008 testimony, the veteran has contended that the injury to 
his back occurred during spring of 1982 or 1983 at Fort 
Stewart, Georgia, when he was on a two week active duty for 
training (ACDUTRA) with the Georgia National Guard.  He 
contends that he was riding in a personnel carrier when there 
was an accident and he injured his back.

Evidence added to the record since November 1997 includes 
additional medical records from the National Guard, which 
again did not refer to  back injury; the report of a VA 
examination of the veteran's back in September 2002, and 
private and VA treatment reports which show that the veteran 
has continued to have problems with his back, including a 
laminectomy during 2002.  

The VA examiner in September 2002 diagnosed the veteran, in 
pertinent part, with lumbar disc disease, laminectomy, and 
residual lumbar pain.  Because there were no records to 
verify that the veteran had injured his back during ACDUTRA, 
the examiner explained that he was unable to render an 
opinion as to whether the veteran's back problems were 
related to active military service.

While the medical treatment records received in connection 
with the veteran's current claim to reopen are new, they are 
not material.  They are merely cumulative and redundant, 
showing that the veteran has had continuing problems with his 
back. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

More significantly, the veteran filed a sworn statement from 
a fellow National Guard member, signed in March 2002, who 
stated he had been the medic who treated the veteran in the 
summer of 1982 or 1983 at Fort Stewart.  He stated that the 
personnel carrier the veteran had been riding in ran into an 
embankment, and he suffered a whiplash effect to his back and 
neck.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus, supra.  Here, in the absence 
of complete National Guard records, the Board finds that this 
statement by a fellow reservist is both new and material, as 
it relates to unestablished facts necessary to substantiate 
the claim of service connection for residuals of a back 
injury, that the veteran did suffer an injury to his back, 
and it occurred while he was on ACDUTRA.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
residuals of a back injury.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds 
that additional development is required before this claims 
may be adjudicated on its merits.


ORDER

The claim of service connection for residuals of a back 
injury is reopened.  To this extent only, the veteran's claim 
is granted.




REMAND

Reasons for remand

The back claim

As was alluded to above, although the veteran was accorded a 
VA examination of his back during September 2002 in 
connection with his application to reopen his claim of 
service connection for residuals of a back injury, the 
examiner did not render a nexus opinion as to the likelihood 
that his residuals of a back injury are related to the back 
injury the veteran claims occurred on ACDUTRA.  Nor does the 
record contain any such nexus opinion.  A medical examination 
or opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007).

In this case, in view of the March 2002 sworn statement from 
his fellow National Guard reservist (which was available for 
review during the September 2002 VA examination, but was 
apparently overlooked by the examiner), the Board finds that 
a remand is necessary in order to obtain VA medical review of 
the entire history of the veteran's back disability; and an 
opinion as to its cause and the likelihood that it is the 
result of an injury which occurred during a period of ACDUTRA 
as alleged by the veteran.  

In that connection, the Board notes that the record contains 
private treatment records, VA treatment records, and National 
Guard service medical records starting in September 1969 that 
reference the veteran's complaints, diagnosis, and treatment 
of his back.  



The PTSD claim

In connection with the veteran's claim of service connection 
for PTSD, a VA PTSD examination was provided during July 
2005.  This is the only VA examination in the record that 
includes a complete DSM-IV analysis.  The examiner noted that 
he did not have the veteran's medical record and claims file 
available for review.  

In a February 2007 letter to the RO, the veteran complained 
that the mental health examiner in July 2005 reported several 
statements that the veteran said he did not make; that the 
examiner did not have his medical records and claims file 
available for review; that the examiner only interviewed him 
for a few minutes; and that the examiner made comments in his 
report the veteran considered to be inflammatory and an 
attack on his character and integrity.  He attached a copy of 
the examination report in which he highlighted the areas in 
which he objected.  The veteran requested that he be afforded 
another PTSD examination by a different examiner.  

The Board has reviewed the examination report.  In view of 
the fact that the claims file was not made available for the 
examiner to review, a remand is needed in order to afford the 
veteran another PTSD examination with a different VA 
examiner.  

Both issues

As was previously noted in the Board's VCAA discussion above, 
the veteran has not been provided with VCAA notice that 
complies with the requirements of Dingess, supra.  Therefore, 
complete VCAA notice also must be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must send the veteran a VCAA 
notice letter which complies with the 
Court's ruling decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  VBA must arrange for the veteran's VA 
claims folder to be reviewed by an 
appropriately qualified physician.  The 
reviewing physician should review the 
entire claims file and render an opinion 
as to whether it is at least as likely as 
not that the veteran's current back 
disability is related to the reported 
incident during ACDUTRA.  If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
scheduled.  A report containing a 
detailed rationale for any opinion(s) 
should be prepared and associated with 
the veteran's VA claims folder. 

3.  VBA must schedule the veteran for a 
VA psychiatric examination with a 
different mental health examiner.  The 
claims file must be provided for review, 
and the examiner must state in his report 
that the claims file was reviewed.  The 
examiner should diagnose what, if any, 
mental health disabilities the veteran 
currently has.  If PTSD is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the disability is related to the 
veteran's military service.  A report 
should be prepared and associated with 
the veteran's VA claims folder. 

4.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection for 
residuals of a back injury and for PTSD.  
If the benefits sought on appeal remains 
denied, in whole or in part, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


